EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Amended and Restated Effective November 2, 2018
Article I
Introduction


Flowserve Corporation established and adopted the Flowserve Corporation
Executive Officer Severance Plan (the “Plan”), effective as of January 1, 2007,
to provide financial and transitional assistance to Eligible Executive Officers
who separate from the Company or a Subsidiary due to a Reduction-in-Force or due
to a termination of employment without Cause in order to assure the Company of
the continued attention and dedication to duty of Eligible Executive Officers
and to ensure the continued availability of service by Eligible Executive
Officers during periods of work force reduction or reorganization. The Plan was
formerly known as the Flowserve Corporation Officer Severance Plan. The Company
previously amended and restated the Plan effective January 1, 2010, June 1,
2012, and February 14, 2017. The Company hereby amends and restates the Plan as
set forth herein effective as of November 2, 2018 (the “Effective Date”). The
Plan is intended to constitute an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).
Except as otherwise provided below, as of the Effective Date, the Plan replaces
any and all severance pay plans, policies, practices, arrangements or programs,
written or unwritten, that the Company may have had in effect for its Eligible
Executive Officers from time to time prior to the Effective Date; any Eligible
Executive Officer whose employment is terminated on or after the Effective Date
shall not be entitled to any severance benefits other than those set forth
herein. Notwithstanding the foregoing, nothing in the Plan shall adversely
affect the rights an individual Eligible Executive Officer may have to severance
payments under the Flowserve Corporation Change in Control Severance Plan (or
any successor plan thereto) (the “CIC Plan”) or any written agreement executed
by and between the Company or a Subsidiary and that Eligible Executive Officer
(a “Severance Agreement”), including, without limitation, any restrictive
covenant agreement by and between the Company or a Subsidiary and an Eligible
Executive Officer (a “Restrictive Covenant Agreement”); provided, however, that
in the event any Eligible Executive Officer that is a party to a Severance
Agreement or who is eligible for benefits under the CIC Plan suffers a
termination of employment and is entitled to and is receiving the severance
benefits intended to be provided under his or her Severance Agreement or the CIC
Plan, such Eligible Executive Officer shall not be entitled to receive severance
benefits pursuant to the Plan, unless such Eligible Executive Officer is
entitled to severance benefits pursuant to a Restrictive Covenant Agreement, in
which case, such Eligible Executive Officer shall receive benefits under such
agreement first, and then shall be eligible for benefits under the Plan to the
extent such benefits are not duplicative of the benefits previously paid
pursuant to such agreement, with the maximum severance benefits payable to such
Eligible Executive Officer under both the Plan and such agreement equal to the
maximum aggregate benefit payable to such Eligible Executive Officer under the
Plan.




Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------


EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN






Article II
Definitions


The words used in the Plan shall have the respective meanings set forth below.
Except as otherwise indicated by the context, the definition of any term herein
in the singular shall also include the plural, and vice versa.
Section 2.1Administrator means the Chief Human Resources Officer of the Company,
or, if the claim for benefits hereunder affects the Chief Human Resources
Officer of the Company, such entity or individual as may be designated by the
Organization and Compensation Committee.


Section 2.2Appeals Administrator means the Chief Executive Officer of the
Company, or, if the claim for benefits hereunder affects the Chief Executive
Officer, such entity or individual as may be designated by the Organization and
Compensation Committee.


Section 2.3Cause means: (a) the willful and continued failure by an Eligible
Executive Officer to substantially perform his or her duties with the Company or
a Subsidiary (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Eligible Executive Officer by the Company’s board of
directors (the “Board”) which specifically identifies the manner in which the
Board believes that he or she has not substantially performed his or her duties;
or (b) the willful engaging by an Eligible Executive Officer in conduct
materially and demonstrably injurious to the Company, monetarily or otherwise;
provided, however, that if the Eligible Executive Officer has entered into an
employment agreement that is binding as of the date of the event or action
otherwise determined to be “Cause,” and if such employment agreement defines
“Cause,” such definition of “Cause” shall apply. No act, or failure to act,
shall be considered “willful” if, in the Eligible Executive Officer’s sole
judgment, the action or omission was done, or omitted to be done, in good faith
and with a reasonable belief that his or her action or omission was in the best
interest of the Company. Notwithstanding the foregoing, the Eligible Executive
Officer shall not be deemed to have terminated for Cause unless and until there
shall have been delivered to him or her a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters (3/4) of the entire
authorized membership of the Board (excluding the Eligible Executive Officer, if
applicable), at a meeting of the Board, called and held for the purpose (after
reasonable notice to the Eligible Executive Officer and an opportunity for the
Eligible Executive Officer, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Eligible
Executive Officer was guilty of conduct set forth above in clause (a) or (b) of
this Section 2.3, and specifying the particulars thereof in detail.


Section 2.4Code means the Internal Revenue Code of 1986, as amended.


Section 2.5Company means Flowserve Corporation, a New York corporation, and its
successors and assigns.


Section 2.6Disability means a long-term disability as defined in and meeting the
terms and conditions of the appropriate plan of the Company or a Subsidiary that
provides long-term disability benefits to the Company’s or a Subsidiary’s
eligible employees (or, as set forth in any successor plans), as applicable to
the Eligible Executive Officer, or, if no long-term disability plan is in place
or is applicable to the Eligible Executive Officer, a physical or mental
condition resulting from bodily injury, disease, or mental disorder which
prevents the Eligible Executive Officer from performing his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Administrator, based upon medical reports or other evidence
satisfactory to the Administrator.


Section 2.7Eligible Executive Officer means an Executive Officer or an employee
who served in an Interim Chief Financial Officer role for Company during the two
year period prior to November 2, 2018 who is (a) terminated by the Company or a
Subsidiary in connection with a Reduction-in-Force, or (b) terminated by the
Company or a Subsidiary without Cause; provided, however, in each case, if a
Subsidiary has not adopted the Plan pursuant to Article V hereof, no Executive
Officer of that Subsidiary shall be an Eligible Executive Officer.


Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------

EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN






Section 2.8Executive Officer means any Vice President or higher of the Company
who has been appointed by the Company’s Board of Directors as an Executive
Officer.


Section 2.9Organization and Compensation Committee means the Organization and
Compensation Committee established and appointed by the Board of Directors.


Section 2.10Plan means the Flowserve Corporation Executive Officer Severance
Plan, as set forth herein, formerly known as the Flowserve Corporation Officer
Severance Plan.


Section 2.11Reduction-in-Force means the separation of an Executive Officer from
employment with the Company or a Subsidiary because of a work force reduction,
restructuring, or other cost containment or business decision as designated by
the Administrator, in its sole and absolute discretion, from time to time.


Section 2.12Separation from Service means a termination of services provided by
an Eligible Executive Officer to the Company or a Subsidiary whether voluntarily
or involuntarily, other than for death or Disability, as determined by the
Administrator in accordance with Treas. Reg. § 1.409A-1(h).


Section 2.13Severance Benefit means a benefit to which an Eligible Executive
Officer may become entitled pursuant to Article III hereof.


Section 2.14Special End of Service. Special End of Service shall mean the
voluntary termination of an Eligible Executive Officer’s employment for any
reason other than death, Disability, Reduction-In-Force or Cause on or after the
date the Eligible Executive Officer attains both (i) age 55 and (ii) 10 years of
service with the Company or a Subsidiary.


Section 2.15Specified Employee means any Eligible Executive Officer who meets
the definition of “specified employee,” as defined in the regulations issued
under Section 409A of the Code and using the identification methodology selected
by the Organization and Compensation Committee from time to time in accordance
with Treas. Reg. § 1.409A-1(i).


Section 2.16Subsidiary means any entity in which the Company, directly or
indirectly, holds a majority of the voting power or profits or capital interest
of such entity.






Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------


EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Article III
Severance Benefits




Section 3.1Eligibility for Severance Benefits.


(a)An Eligible Executive Officer shall be entitled to receive a Severance
Benefit in accordance with this Article III only if the Administrator, in its
reasonable discretion, determines that:


(i)the Eligible Executive Officer’s employment with the Company or a Subsidiary
has been involuntarily terminated as the result of a Reduction-in-Force or
without Cause. For purposes of clarity, an Eligible Executive Officer shall be
entitled to receive a Severance Benefit only if such termination constitutes an
involuntary Separation from Service;


(ii)the Severance Benefit described herein is not otherwise duplicative of
payments already owed to the Eligible Executive Officer under an employment,
pre-existing retention, severance, change-in-control, or other special
compensation agreement or pursuant to any applicable laws;


(iii)the Eligible Executive Officer has not otherwise received and accepted an
offer of employment with (A) the Company, (B) a Subsidiary, (C) another company
providing services to the Company or a Subsidiary, or (D) any other company that
entered into an agreement with the Company or a Subsidiary to purchase, acquire,
or transfer the stock or assets of the Company, a Subsidiary, or a group,
function or part of the Company or a Subsidiary;


(iv)the Eligible Executive Officer has not otherwise declined an offer of
employment, the terms of which would have permitted the Eligible Executive
Officer to continue employment within fifty (50) miles of the location in which
the Eligible Executive Officer performed substantially all of his or her
services immediately prior to the Reduction-in-Force, with (A) the Company, (B)
a Subsidiary, (C) another company providing services to the Company or a
Subsidiary, or (D) any other company that entered into an agreement with the
Company or a Subsidiary to purchase, acquire, or transfer the stock or assets of
the Company, a Subsidiary, or a group, function or part of the Company or a
Subsidiary;


(v)the Eligible Executive Officer has not terminated from the Company or a
Subsidiary for any of the following reasons:


(A)death,


(B)Disability,


(C)resignation,


(D)Special End of Service, or


(E)discharge for Cause;


(vi)the Eligible Executive Officer continues to comply with the provisions of
any written agreement in effect between the Eligible Executive Officer and the
Company or a Subsidiary that contains non-competition, confidentiality and/or
non-solicitation


Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------

EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




provisions, including, without limitation, the terms and conditions of any
Restrictive Covenant Agreement; and


(vii)the Eligible Executive Officer has executed and timely provided a release
and covenant not to sue in a form reasonably satisfactory to the Company.


(b)Notwithstanding anything herein to the contrary, if an Eligible Executive
Officer has otherwise satisfied the criteria described in Section 3.1(a) above
and is rehired by the Company or a Subsidiary, such Eligible Executive Officer’s
entitlement to further Severance Benefit payments shall cease immediately,
unless the Administrator, in its sole and absolute discretion, determines that
the relationship between the former Eligible Executive Officer and the Company
or a Subsidiary for whom services are being provided constitutes a non-employee
consulting relationship and that continued payment of such benefits is permitted
by applicable law without adverse consequences to either the Company or the
Subsidiary or the Eligible Executive Officer, including, without limitation,
under Section 409A of the Code, as determined by the Administrator in its sole
and absolute discretion. Regardless of the nature of a former Eligible Executive
Officer’s relationship with the Company or Subsidiary, if such former Eligible
Executive Officer provides services to or for the Company or a Subsidiary
following a Reduction-in-Force, such former Eligible Executive Officer shall not
be obligated to repay any Severance Benefits that have been paid pursuant to the
Plan.


Section 3.2Salary Continuation.


(a)Salary continuation benefits paid to an Eligible Executive Officer who has
satisfied the applicable requirements reflected in Section 3.1 above shall be
based upon the amounts determined under Section 3.2(b) below and shall continue
until the earlier of:


(i)the date that is twenty-four (24) months following the Eligible Executive
Officer’s termination of employment, or


(ii)the date the Eligible Executive Officer fails to comply with the provisions
of any written agreement in effect between the Eligible Executive Officer and
the Company or a Subsidiary that contains non-competition, confidentiality
and/or non-solicitation provisions, including, without limitation, the terms and
conditions of any Restrictive Covenant Agreement.


(b)The amount of each salary continuation benefit payment that shall be paid to
an Eligible Executive Officer during the applicable salary continuation period
described in Section 3.2(a) above shall be calculated by the Administrator, in
its sole and absolute discretion, by dividing the Eligible Executive Officer’s
annual base salary (excluding all bonuses and financial perquisites) immediately
prior to the Eligible Executive Officer’s termination of employment by the
number of regularly scheduled paydays on which the Eligible Executive Officer
would have otherwise been paid during the year if a termination of employment
had not occurred; provided, however, that if an Eligible Executive Officer is on
an approved short-term disability leave or on designated leave pursuant to the
Family and Medical Leave Act or other similar law, such Eligible Executive
Officer’s salary continuation benefits shall be based upon the Eligible
Executive Officer’s salary immediately preceding the inception of the leave.


(c)Salary continuation benefits shall commence on the date that would have
otherwise been the Eligible Executive Officer’s next regularly scheduled payday
following the later of (i) the Eligible Executive Officer’s termination of
employment or (ii) the expiration of the revocation period provided in the
release executed by the Eligible Executive Officer in connection with the Plan
(provided that if the time period for executing and returning the release begins
in one taxable year and ends in a second taxable year, such salary continuation
benefits shall not commence until the second taxable year). Notwithstanding the
foregoing, if the Eligible Executive Officer is a Specified


Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------

EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Employee, to the extent any amount payable pursuant to this Section 3.2 is
subject to, and not otherwise exempt from the requirements of Section 409A of
the Code, no payment of such amount shall be made before the first day after the
end of the six (6) month period immediately following the date on which the
Eligible Executive Officer experiences a Separation from Service, or if earlier,
on the date of the Eligible Executive Officer’s death.


(d)Each amount that is paid to an Eligible Executive Officer pursuant to this
Section 3.2 shall be treated as a separate payment for purposes of Section 409A
of the Code.


Section 3.3Annual Incentive Plan Equivalent Bonus.


(a)In addition to the salary continuation benefit described in Section 3.2
above, each Eligible Executive Officer who is terminated by the Company or a
Subsidiary in connection with a Reduction-in-Force or without Cause shall be
entitled to receive a lump-sum supplemental severance payment, as described in
this Section 3.3(a). The supplemental severance payment shall be substantially
equivalent to the amount of such Eligible Executive Officer’s target bonus
opportunity under the Flowserve Corporation Annual Incentive Plan (and never in
any event higher than the Eligible Executive Officer’s target bonus
opportunity), provided that the Company actually satisfies the threshold
performance results established under the Flowserve Corporation Annual Incentive
Plan for the performance period in which the Eligible Executive Officer’s
termination of employment occurs. The Eligible Executive Officer shall not
receive a Flowserve Corporation Annual Incentive Plan payment for the
performance period in which the Eligible Executive Officer’s termination of
employment occurs.


(b)Payment of a supplemental severance payment described in Section 3.3(a)
above, shall be made at the same time as payments are made under the Flowserve
Corporation Annual Incentive Plan; provided, however, that if the Eligible
Executive Officer is a Specified Employee, to the extent any amount payable
pursuant to this Section 3.3 is subject to, and not otherwise exempt from the
requirements of Section 409A of the Code, no payment of such amount shall be
made before the first day after the end of the six (6) month period immediately
following the date on which the Eligible Executive Officer experiences a
Separation from Service, or if earlier, on the date of the Eligible Executive
Officer’s death.


Section 3.4Stock Plan Participation.


(a)In addition to the salary continuation benefit described in Section 3.2 above
and the supplemental severance payment described in Section 3.3 above, each
Eligible Executive Officer who is terminated by the Company or a Subsidiary in
connection with a Reduction-in-Force or without Cause shall continue to remain
eligible to receive a pro-rated amount of the performance shares or units, as
applicable, granted under the Company’s Equity and Incentive Compensation Plan
or a successor plan (the “Equity Plan”) that are outstanding on his or her
termination date and that has a performance cycle that will end in the year that
contains the termination date based on the number of months completed for the
performance cycle. Whether the performance shares or units, as applicable,
ultimately vest on the vesting date will be determined by the Board in its
normal course of business in accordance with the terms and conditions of the
Equity Plan.


(b)In addition to the salary continuation benefit described in Section 3.2
above, the supplemental severance payment described in Section 3.3 above, and
the pro-rated amount for the performance shares or units, as applicable, each
Eligible Executive Officer who is terminated by the Company or a Subsidiary in
connection with a Reduction-in-Force or without Cause who has an outstanding
restricted stock award that would otherwise vest within ninety (90) calendar
days after the Eligible Executive Officer’s termination date will be eligible to
receive a cash payment in lieu of such restricted stock award. The cash payment
in lieu of the restricted stock award will be calculated by multiplying (1) the
number of shares that would otherwise vest within ninety (90) calendar days


Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------

EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




after the Eligible Executive Officer’s termination date by (2) the average
closing price per share of the Company’s Common Stock on the applicable national
stock exchange during the last twenty (20) trading days in the month preceding
the Eligible Executive Officer’s termination date, unless there are less than
twenty (20) trading days in the month preceding the Eligible Executive Officer’s
termination date, and then the total number of trading days in the month
preceding the Eligible Executive Officer’s termination date. The amount payable
pursuant to this Section 3.4(b) shall be paid in a lump sum within sixty (60)
days of the Eligible Executive Officer’s date of termination.




Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------


EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Article IV
Claims Procedures


Section 4. 1Initial Claim. If an individual makes a written request alleging a
right to receive benefits under the Plan or alleging a right to receive an
adjustment in benefits being paid under the Plan, the Administrator shall treat
it as a claim for benefits. All claims for benefits under the Plan shall be sent
in writing to the Administrator and must be received within thirty (30) days
after the effective date of the Eligible Executive Officer’s termination of
employment. If the Administrator, in its sole and absolute discretion,
determines that a claimant is not entitled to receive all or any part of the
benefits claimed, the Administrator will inform the claimant in writing of its
determination and an explanation regarding the reason for its determination.


Section 4. 2Initial Claim Determination.


(a)Once the Administrator makes a determination regarding a claim, the
Administrator will send, by means of U.S. mail, hand delivery or e-mail, a
written notice providing:


(i)the Administrator’s determination,


(ii)the basis for the determination (along with appropriate references to
pertinent provisions on which the denial is based),


(iii)a description of any additional material or information necessary to
perfect the claim and an explanation of why such material is necessary, and


(iv)the procedure that must be followed to obtain a review of the determination,
including a description of the appeals procedure and how to bring a civil action
for benefits under section 502(a) of ERISA.


(b)The initial claim determination notice described above will be provided
within a reasonable period of time, but no later than ninety (90) days from the
day the Administrator received the claim, unless grounds for an extension
(reflected in Section 4.2(c) below) exist.


(c)Grounds for an extension may arise in certain instances when the
Administrator, for reasons beyond its control, cannot make a determination
within the initial ninety (90) day period. In such situations, the
Administrator, acting in its sole and absolute discretion, may extend the
initial ninety (90) day period for up to an additional ninety (90) days (for a
total of 180 days); provided the Administrator:


(i)determines that an extension is necessary due to matters beyond its control,
and


Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------

EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN






(ii)provides the claimant with written notice (which may be communicated by
mail, hand delivery, or e-mail) prior to the expiration of the initial
determination period that:
(A)an extension is necessary,


(B)the reason for the extension, and


(C)when a determination is expected to be rendered.


Section 4. 3Appeal of a Denied Claim.


(a)If a claim for benefits is denied, either in whole or in part, and the
claimant wants to contest such denial, the claimant must appeal the
Administrator’s denial by requesting a review of the claim by the Appeals
Administrator. A claimant has the following rights if a claim for benefits is
denied (whether in whole or in part):


(i)an opportunity to request an appeal,


(ii)the ability to submit written comments, documents, records and other
information in connection with the appeal, and


(iii)reasonable access to, and copies of, all documents, records, and other
information relevant to the denied claim at no charge.


(b)If a claimant chooses to file an appeal of a claim that was denied in whole
or in part, the request for review must be received within sixty (60) days of
the date in which the claimant received notice from the Administrator indicating
that the initial claim was denied.


(c)The review of an initial adverse determination by the Appeals Administrator
will take into account all comments, documents, records and other information
that has been submitted, without regard to whether such information was
submitted and considered by the Administrator in the initial determination.


(d)In reviewing appeals, no deference will be given to an initial adverse
benefit determination by the Administrator, and the review itself will be
conducted by an appropriate named fiduciary who is neither the individual who
made the adverse benefit determination that is the subject of the appeal nor the
subordinate of such individual.


(e)If, following an appeal, a claim is denied, either in whole or in part, after
a review of the appeal and any additional information that a claimant has
submitted, a notice containing the following information (which will be provided
in writing by U.S. mail, hand delivery, or e-mail) will be provided within a
reasonable


Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------

EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




period of time, but not later than sixty (60) days from the date that a request
for a review was received, unless grounds for an extension reflected in Section
4.3(f) below exist:


(i)the specific reason or reasons for the decision, including any adverse
determinations,


(ii)references to the specific provisions on which the determination was based,


(iii)a statement describing how to request reasonable access to, and copies of,
all documents, records, and other information that is relevant to the denied
claim (free of charge),


(iv)a description of any voluntary appeals procedure, if any, and how to obtain
information about such procedure, and


(v)the ability to bring a cause of action for benefits under section 502(a) of
ERISA.


(f)Grounds for an extension may arise in certain instances when, due to events
beyond the Appeals Administrator’s control, a decision cannot be made within the
initial sixty (60) day period. In such situations, the initial sixty (60) day
period may be extended for up to an additional sixty (60) days (for a total of
one-hundred and twenty (120) days); provided:


(i)a determination is made that an extension is necessary due to matters beyond
the Appeals Administrator’s control, and


(ii)the claimant is provided with written notice (which may be communicated by
mail, hand delivery, or e-mail) prior to the expiration of the initial
determination period that:


(A)an extension is necessary,


(B)the reason for the extension, and


(C)when a determination is expected to be rendered.




Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------


EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Article V
Adoption of the Plan by Subsidiaries


The Plan may be adopted by any Subsidiary if the Organization and Compensation
Committee or its delegate approves such adoption. Upon such adoption, the
provisions of the Plan shall be fully applicable to the Eligible Executive
Officers of that Subsidiary. At any time that a Subsidiary ceases to qualify as
a Subsidiary, it shall no longer be eligible to participate hereunder and any
Eligible Executive Officers in its employ shall no longer be eligible to receive
benefits under the Plan.




Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------


EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Article VI
Amendment and Termination




Section 6. 1Amendment and Termination. Although the Company expects to continue
the Plan for a five (5) year period from the Effective Date, the Plan may be
amended, changed, replaced, extended or terminated by the Organization and
Compensation Committee or its delegate at any time, in its sole and absolute
discretion. The Organization and Compensation Committee or its delegate shall
have full authority to amend any provision of the Plan to reduce, eliminate or
alter benefits payable hereunder, or to alter, in any way, the criteria for
eligibility to participate herein.


Section 6. 2Form of Amendment. The form of any Amendment of the Plan shall be a
written instrument signed by any person authorized to sign by the Organization
and Compensation Committee or its delegate. An amendment of the Plan in
accordance with the terms hereof shall automatically effect a corresponding
amendment to the rights of all Eligible Executive Officers hereunder.






Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------


EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Article VII
Miscellaneous






Section 7.1Employment Status. The Plan does not constitute a contract of
employment or impose upon the Company or any Subsidiary any obligation to retain
the Eligible Executive Officer as an employee, to change or not change the
status of the Eligible Executive Officer’s employment, or to change the
Company’s policies or those of its Subsidiaries regarding termination of
employment.


Section 7.2Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


Section 7.3Governing Law. To the extent not preempted by ERISA, the Plan and all
provisions hereunder shall be governed by, administered under, and construed in
accordance with the laws of the state of Texas, without giving effect to
principles of conflict of law.


Section 7.4Funding. The Plan is funded through the general assets of the Company
and all payments of Severance Benefits with respect to a particular Eligible
Executive Officer shall be paid from the general assets of the Company. Neither
the Company nor the Administrator shall have any obligation to establish a trust
or fund for the payment of benefits under the Plan or to insure any of the
benefits under the Plan. None of the officers, members of the Board, or agents
of the Company, any Subsidiary or the Administrator guarantees in any manner the
payment of benefits hereunder.




Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018



--------------------------------------------------------------------------------


EXHIBIT 10.20
FLOWSERVE CORPORATION
EXECUTIVE OFFICER SEVERANCE PLAN




Article VIII
General Information




Section 8.1 Official Plan Name.             Flowserve Corporation Executive
                Officer Severance Plan


Section 8.2 Official Plan Name.
Flowserve Corporation

5215 N. O’Connor Blvd.
Irving, TX 75039
(972) 443-6500


Section 8.3 Employer Identification Number.     31-0267900
 
Section 8.4 Plan Number.             504


Section 8.5 Plan Yea. January 1 through December 31


Section 8.6 Type of Plan.
Welfare benefit plan providing severance benefits to certain officers in the
event of a reduction-in-force or termination without Cause.



Section 8.7 Type of Administration. The Plan is administered by the Plan
Administrator.


Section 8.8 Claims Administrator. The Plan Administrator for the Flowserve
Corporation Executive
Officer Severance Plan:


Flowserve Corporation
5215 N. O’Connor Blvd.
Irving, TX 75039
(972) 443-6500


Section 8.9 Agent for Service of
Legal Process. Flowserve Corporation
General Counsel
5215 N. O’Connor Blvd.
Irving, TX 75039
(972) 443-6500


Section 8.10 Funding. The Plan is funded through the general assets of the
Company.




IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
2nd day of November, 2018.
FLOWSERVE CORPORATION
/s/ Lanesha Minnix     
Lanesha Minnix
Sr. Vice President and Chief Legal Officer




Flowserve Corporation Executive Officer Severance Plan
Amended and Restated Effective November 2, 2018

